Name: 2005/674/EC: Council Decision of 20 September 2005 appointing two members and four alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2005-10-01

 1.10.2005 EN Official Journal of the European Union L 256/49 COUNCIL DECISION of 20 September 2005 appointing two members and four alternate members of the Committee of the Regions (2005/674/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Irish Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC (1) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2002 to 25 January 2006. (2) Two members seats on the Committee of the Regions have become vacant following the resignations of Ms Annette McNAMARA and of Mr Royston BRADY; four alternate members seats on the Committee of the Regions have become vacant following the resignations of Ms Angela LUPTON, Ms Vivian OCALLAGHAN, Mr P.J. COGHILL and Ms Catherine MURPHY, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, namely until 25 January 2006: (a) as members: Ms Maria CORRIGAN Member of Dun Laoghaire-Rathdown Council in place of Ms Annette McNAMARA Mr Paul ODONOGHUE Member of Kerry County Council in place of Mr Royston BRADY; (b) as alternate members: Ms Mary FREEHILL Member of Dublin City Council in place of Ms Angela LUPTON Ms Michelle MULHERIN Member of Mayo County Council in place of Ms Catherine MURPHY Mr Terry SHANNON Member of Cork City Council in place of Mr P.J. COGHILL Mr Barney STEELE Member of Longford County Council in place of Ms Vivian OCALLAGHAN. Article 2 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the day of its adoption. Done at Brussels, 20 September 2005. For the Council The President M. BECKETT (1) OJ L 24, 26.1.2002, p. 38.